                                           Case 3:15-cv-03747-JD Document 549 Filed 04/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     IN RE FACEBOOK BIOMETRIC                           Case No. 15-cv-03747-JD
                                         INFORMATION PRIVACY LITIGATION
                                   9
                                                                                            JUDGMENT
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Terms and phrases in this Judgment will have the same meanings as in the Amended

                                  14   Stipulation of Class Action Settlement, Dkt. No. 468, Ex. A (the Settlement Agreement).

                                  15          The Court has personal jurisdiction over all Class Members and subject matter jurisdiction

                                  16   to approve the Settlement Agreement, and final approval of the Settlement Agreement was

                                  17   previously granted. Dkt. No. 537.

                                  18          The Court dismisses this class action against Facebook, Inc., on the merits and with

                                  19   prejudice, without fees or costs to any party except as provided for in the Settlement Agreement

                                  20   and the Court’s final approval order, Dkt. No. 537, as well as in any other fees and costs orders

                                  21   that may be issued in the future by the Court.

                                  22          The Releases in the Settlement Agreement will become effective as of the Effective Date,

                                  23   and will discharge the Released Parties from the Released Claims. The Settlement Agreement is

                                  24   binding on, and will have res judicata and preclusive effect in all pending and future lawsuits or

                                  25   other proceedings maintained by or on behalf of Plaintiffs and the Releasing Parties with respect

                                  26   to the Released Claims. All Class Members who were not excluded by the final approval order are

                                  27   permanently barred and enjoined from filing, intervening, or participating in any lawsuit or other

                                  28   action in any jurisdiction based on the Released Claims.
                                           Case 3:15-cv-03747-JD Document 549 Filed 04/12/21 Page 2 of 2




                                   1          Judgment is entered pursuant to Federal Rule of Civil Procedure 58. Without affecting the

                                   2   finality of this Judgment, the Court retains jurisdiction on all matters relating to administration,

                                   3   consummation, implementation, enforcement, and interpretation of the Settlement Agreement and

                                   4   this Judgment, and for any other necessary purpose.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 12, 2021

                                   7

                                   8                                                                  ________________________
                                                                                                      JAMES DONATO
                                   9                                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
